                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 CALAMOS ASSET MANAGEMENT,                   )
 INC.,                                       )
                                             )
                       Plaintiff,            )
                                             )
              v.                             )   C.A. No. 18-1510 (MN)
                                             )
 TRAVELERS CASUALTY AND SURETY               )
 COMPANY OF AMERICA,                         )
                                             )
                       Defendant.            )


                                    MEMORANDUM OPINION



Jennifer C. Wasson and Carla M. Jones, POTTER ANDERSON & CORROON LLP, Wilmington, DE.;
Matthew J. Schlesinger, Colin P. Watson, and Maura A. Sokol, COVINGTON & BURLING LLP,
Washington, DC. Attorneys for Plaintiff.

Francis G.X. Pileggi of LEWIS BRISBOIS BISGAARD & SMITH LLP, Wilmington, DE.; Ronald P.
Schiller and Daniel J. Layden of HANGLEY ARONCHICK SEGAL PUDLIN & SCHILLER, Philadelphia,
PA – Attorneys for Defendant




April 30, 2021
Wilmington, Delaware
NOREIKA, U.S. DISTRICT JUDGE:

       After a denial of coverage, Plaintiff Calamos Asset Management, Inc. (“Calamos”) sued

its excess insurer, Defendant Travelers Casualty and Surety Company of America (“Travelers”)

for breach of contract and a declaratory judgment that Travelers is obligated to pay for losses

incurred as a result of two Delaware actions, one seeking appraisal (“the Appraisal Action”) and

the other alleging breaches of fiduciary duties by John Calamos and John Koudounis (“the

Stockholder Action”). Calamos eventually abandoned its claim based on the Appraisal Action.

(See D.I. 201 at 4). Then, on February 19, 2021, the Court ruled on cross-motions for summary

judgment that coverage was not available for the Stockholder Action because it was not a

“securities claim” within the meaning of the insurance policy (hereinafter “Policy” or “Travelers

Policy”). (D.I. 201). Accordingly, judgment was entered in favor of Travelers and against

Calamos and the case was closed. (D.I. 202).

       Currently pending before the Court is Calamos’ motion pursuant to Rule 59(e) to alter or

amend the judgment. (D.I. 204). Calamos contends that the Court inadvertently closed the case

without ruling on all the disputes presented in the cross-motions for summary judgment. It appears

that Calamos is correct. Accordingly, this opinion addresses those remaining disputes. The Court

incorporates by reference the background facts from its February 19, 2021 opinion. (D.I. 201).

I.     LEGAL STANDARDS

       “The standard for obtaining relief under Rule 59(e) is difficult to meet.” Butamax

Advanced Biofuels LLC v. Gevo Inc., Civ. No. 12-1036-SLR, 2015 WL 4919975, at *1 (D. Del.

Aug. 18, 2015). A court should exercise its discretion to alter or amend its judgment only if the

movant demonstrates one of the following: (1) an intervening change in the controlling law; (2) a

need to correct a clear error of law or fact or to prevent manifest injustice; or (3) availability of




                                                     1
new evidence not available when the judgment was granted. Max’s Seafood Cafe ex rel. Lou-Ann,

Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999).

II.     DISCUSSION

        From the beginning of this litigation, Calamos has sought coverage from Travelers for the

$22,376,082.64 paid to settle the Stockholder Action under both §§ I(B) and I(C) of the Policy

(hereinafter “Section B” and “Section C”). Section B is directed to “reimbursement” coverage.

(D.I. 204 at 1). Under that section, if certain criteria are satisfied, Travelers is obligated to pay on

behalf of Calamos a loss that Calamos is required or permitted to pay as indemnification to any

Insured Person. (D.I. 158, Ex. 2 at § I(B)). Section C is directed to “entity” coverage. (D.I. 204

at 1). There, if a different set of criteria are satisfied, Travelers is obligated to pay Calamos for a

loss to the company resulting from a securities claim. (D.I. 158, Ex. 2 at § I(C)). Thus, Section B

and Section C are independent grounds for coverage. Although it appears that the parties

understood that coverage was being sought under both Section B and Section C, neither party

explained this to the Court until Calamos’ motion for reargument. 1

        Because the parties did not explain that there were two independent paths to coverage, the

Court’s ruling on the cross-motions for summary judgment resolved only the Section C coverage.

Calamos’ motion to alter or amend judgment seeks a ruling on the availability of Section B

coverage for Mr. Calamos and Mr. Koudounis. Travelers does not dispute that Section B coverage

was an issue in the case, only whether it is in fact available. (See D.I. 205). Accordingly, the




1
       Although Calamos was apparently seeking a declaratory judgment in its favor that
       Travelers was obligated to provide coverage under Section B or Section C, it did not
       explicitly state this in its complaint, motion, or briefs. (See D.I. 1-1; D.I. 163; D.I. 164;
       D.I. 191). Calamos quoted each policy section once in the facts portion of its opening brief
       but offered no explanation as to the relevance and never referred back to these sections in
       the argument section of the brief. (See D.I. 164 at 3).


                                                   2
Court will consider Calamos’ motion to alter or amend the judgment.               (D.I. 204).    More

specifically, the Court will now rule on the undecided issues from the parties’ cross-motions for

summary judgment. (D.I. 155; D.I. 163). There are three.

       First, Travelers argues that coverage for Mr. Calamos is barred because of the dual-capacity

exclusion. (D.I. 205 at 3). In the alternative, Travelers argues that coverage is not available to

Mr. Calamos for actions in his capacity as a stockholder. (Id. at 5). Second, Travelers argues that

Calamos cannot reach the “attachment point” for the Travelers Policy (i.e., the dollar amount at

which the Travelers Policy kicks-in) based on the exposure of Mr. Koudounis alone and, therefore,

coverage is not available under Section B at all. (Id. at 6). Finally, Calamos seeks defense costs

reasonably related to its defense of the Stockholder Action. (D.I. 204 at 8). Each argument is

addressed in turn.

       A.      Coverage for Mr. Calamos

               1.      The Dual-Capacity Exclusion

       Travelers contends that a dual-capacity exclusion completely bars Mr. Calamos from

coverage. (D.I. 156 at 19). Calamos contends that Travelers has waived its right to raise this

argument. (D.I. 207 at 8). The Court does not address the waiver issue, because even if the

argument were not waived, the Court concludes that the dual-capacity exclusion does not apply.

       The dual-capacity exclusion states:

         The Insurer shall not be liable to make any payment for Loss in connection with
         that portion of any Claim made against an Insured Person . . . based upon,
         arising out of, directly or indirectly resulting from, in consequence of, or in any
         way involving an Insured Person acting in their capacity as an Insured Person
         of any entity other than the Company . . . .

(D.I. 158, Ex. 2. at § III(I) and End. 36) (emphasis in original). In relevant part, the Policy defines

“Insured Person” to mean a “director or officer,” and the term “Company” to mean Calamos or

Calamos Partners LLC, but not Calamos Family Partners. (Id. at § II and End. 8). Accordingly,


                                                  3
the dual-capacity exclusion bars coverage if three requirements are satisfied: (1) the claim

“indirectly results from” or “in any way involves” (2) Mr. Calamos’ acts as a director or officer

(3) of Calamos Family Partners.

       The complaint in the Stockholder Action asserted two claims, which are discussed in

reverse order. First is a claim for breach of fiduciary duty against Mr. Calamos in his capacity as

the officer and director of Calamos. (D.I. 158, Ex. 4 ¶¶ 100-104). Because this claim is based on

Mr. Calamos’ positions at Calamos, and not Calamos Family Partners, the dual-capacity exclusion

by its plains terms does not apply.

       Second is a claim for breach of fiduciary duty against Calamos’ “controlling stockholders,”

which the complaint defined to include Mr. Calamos, Calamos Partners LLC, Calamos Family

Partners, and another entity not relevant here. (Id.). Mr. Calamos held various positions at various

entities. Travelers relies on the fact that Mr. Calamos was a director and officer of Calamos Family

Partners to contend that the controlling stockholder claim was actually directed to his acts as a

director and officer of that uninsured entity. (D.I. 156 at 18). The Court, however, takes the

complaint in the Stockholder Action at face value – it addressed the acts of the controlling

stockholders in their capacity as stockholders. 2      Because the second claim is based on

Mr. Calamos’ acts as a stockholder, and not as a director or officer, the dual-capacity exclusion by

its plains terms does not apply.




2
       At various times in the briefs, both parties assert that the controlling stockholder claim
       should be read as allegations against Mr. Calamos in whatever capacity best suits their
       needs for that particular argument. (See D.I. 156 at (the controlling stockholder claim is
       about Mr. Calamos’ acts as an officer and director of Calamos Family Partners); D.I. 179
       at 16 (the stockholder claim is about Mr. Calamos’ abuse of his power as an officer of
       Calamos Partners LLC); D.I. 189 at 10 (the stockholder claim is “first and foremost” about
       Mr. Calamos acts as a controlling shareholder”). Ultimately, however, only stockholders
       can exercise the powers granted to stockholders.


                                                 4
               2.      Stockholder Capacity and Allocation

       Section B of the Travelers Policy covers Insured Persons for a “Company Loss which the

Company is required or permitted to pay as indemnification to any of the Insured Persons resulting

from a Claim . . . for a Wrongful Act.” (D.I. 158, Ex. 2 § I(B) (emphasis omitted)). Per the Policy,

“Wrongful Act” means in relevant part a “breach of duty by any Insured Person while acting in

his or her capacity as an Insured Person. . . .” (Id. at § II(S) (emphasis omitted)). The definition

of “Insured Persons” includes directors and officers of certain companies, but not stockholders.

(Id. at § II(J)). Accordingly, the Travelers Policy provides coverage when Mr. Calamos is sued

based on his acts as an officer and director of Calamos but not when he is sued based on his acts

as a controlling stockholder.

       Here, the Stockholder Action alleged claims against Mr. Calamos in both his insured and

uninsured capacity. Thus, the parties dispute how the settlement amount from the Stockholder

Action should be allocated between insured and uninsured coverage and who has the burden of

proving such allocation. As an initial matter, Calamos argues that no allocation is warranted.

(D.I. 164 at 18). In the alternative, Calamos argues that allocation should be made according to

the Larger Settlement Rule. (Id. at 16-17). Finally, both parties assert that regardless of which

allocation rule applies the other party has the burden of proving allocation and, therefore, the other

party should lose for failure to satisfy their burden. Each argument is addressed in turn.

                       a.       Whether No Allocation is Warranted

       On the cross-motions for summary judgment, Calamos raised a hodgepodge of arguments

to contend that no allocation is warranted. Several are based on assertions of fact with no

connection to any legal principal or case law showing that under such facts no allocation is

warranted. (See D.I. 164 at 18 (stating that the Stockholder Action settlement agreement did not




                                                  5
contain an allocation); id. (stating that Mr. Koudounis was not sued in his capacity as a controlling

stockholder)). One is based on the assertion that the Stockholder Action is a “Securities Claim”

within the Travelers Policy, an argument the Court has already rejected. (Id.; D.I. 201). This

leaves the last argument: that there can be no allocation between covered and uncovered capacities

when an insured, such as Mr. Calamos, is jointly and severally liable, because in that situation the

insured is legally and finally liable for the entire amount of any judgment. (D.I. 164 at 18).

       The last argument is quickly rejected for two reasons. First, although it may be true that

Mr. Calamos, in his capacity as an officer of director of an insured entity, was jointly and severally

liable for the entire settlement amount, Calamos failed to cite any part of the record establishing

this fact. (See id.). On a motion for summary judgment, the Court cannot assume that certain facts

are true and undisputed. Second, the case Calamos cites in support of its assertion addresses

neither allocation nor joint and several liability. (See id. (citing IDT Corp. v. U.S. Specialty Ins.

Co., C.A. No. N18C-03-032 PRW CCLD, 2019 WL 413692, at *10 (Del. Jan. 31, 2019)). Because

Calamos did not establish either the factual or legal predict for this argument, it is rejected.

                       b.      The Larger Settlement Rule

       Calamos relies on Murdock to argue that if allocation is required, then under Delaware law,

the “Larger Settlement Rule” governs this case. (D.I. 179 at 14-15; D.I. 164 at 16 (citing Arch Ins.

Co. v. Murdock, C.A. No. N16C-010104 EMD CCLD, 2020 Del. Super. LEXIS 156 (Del. Super.

Ct. Jan. 17, 2020) aff’d RSUI Indem. Co. v. Murdock, No. 154, 2020, 2021 WL 803867, at *2 (Del.

Mar. 3, 2021)). “The Larger Settlement Rule applies in those situations where . . . the parties

cannot agree as to the allocation of covered and uncovered claims; and . . . the allocation provision

[in the insurance policy] does not provide for a specific allocation method.” Murdock, 2020 Del.

Super. LEXIS at *18. The Rule provides that “allocation is appropriate only if, and only to the




                                                  6
extent that, the defense or settlement costs of the litigation were, by virtue of the wrongful acts of

the uninsured parties, higher than they would have been had only the insured parties been defended

or settled.” Id. In other words, the full amount of an insured’s settlement is covered unless the

settlement was increased by the presence of uninsured parties or non-covered claims.

       In Murdock, excess insurance carriers sought a declaratory judgment that they had no

obligation to indemnify the insured and that they were entitled to subrogation. Murdock, 2020

Del. Super. LEXIS 156 at *2-3. In its opinion, the Murdock court found that the allocation

provision in the insurance policy was unambiguous but failed to provide for a specific allocation

method in the event that the parties could not agree on allocation, as had happened. Id. at *16-17.

Absent policy language governing allocation when the parties disagreed, the Murdock court held

that the “Larger Settlement Rule” would apply. Id. at *17.

       In opposition, Travelers relies on Verizon Communications to argue that the policy

language in Murdock can be distinguished, and thus the Larger Settlement Rule does not apply.

(D.I. 189 at 9 (citing Verizon Commc’ns Inc. v. Ill. Nat’l Ins. Co., C.A. No. N14C-06,048 WCC

CCLD, 2020 WL 8509725 (Del. Super. Ct. Dec. 11, 2020))). In Verizon, an insured sued its insurer

seeking to recover defense costs for a covered officer after the officer and an uninsured entity were

named defendants in the underlying transaction litigation. Verizon, 2020 WL 8509725 at *1. The

Verizon court distinguished Murdock on the basis that the Murdock policy “failed to explicitly

require that [a particular] allocation method be applied upon disagreement,” whereas the Verizon

policy “require[d] that upon a disagreement on allocation, [the insurer] will pay what it believes is

fair and equitable until a different amount is agreed upon or determined in accordance with the

Policy and law.” Id. at *5. The Verizon court acknowledged that the allocation method in the

event of disagreement “should have been defined more precisely” and would be “difficult at best”




                                                  7
to employ.    Id.   Nevertheless, “the Allocation Provision sufficiently provides a governing

allocation method and thus the Larger Settlement Rule is inapplicable.” Id.

       A careful comparison of the allocation provision in the Travelers Policy to the allocation

provisions in the Murdock and Verizon policies shows that the language in the Travelers Policy is

like the Verizon policy and unlike the Murdock policy. 3 Specifically, the Travelers Policy includes

a provision governing allocation in the event that the parties disagree (hereinafter a “disagreement

clause”), which the Verizon policy similarly included but the Murdock policy did not. The

Travelers Policy states, “In the event that an agreement cannot be reached between the Insurer

and the Insured as to an allocation of Loss,” then the insurer should advance a certain specific

portion “until a final amount is agreed upon or determined pursuant to the provisions of this Policy

and applicable law.” (D.I. 158, Ex. 2 § V(E) (emphasis added)).

       Calamos argues that the Travelers Policy is not like the Verizon policy because the parties

here are initially required to “use their best efforts to determine a fair and appropriate allocation”

whereas the Verizon policy simply requires that “there shall be a fair and equitable allocation,”

without any mention of best efforts. (D.I. 179 at 15 & 15 n.8). The Court finds that the lack of

reference to best efforts in Verizon does not distinguish the case, because the pertinent comparison

is the existence of a disagreement clause. In addition, the disagreement clauses in both Verizon

and the Travelers Policy employ the same key phrases and operate in essentially the same manner.

       First, both disagreement clauses require allocation to be based on “the provisions of this

policy and applicable law.” D.I. 159, Ex. 2 § V(E); Verizon, 2020 WL 8509725 at *2.




3
       For a side-by-side comparison of the entire allocation provision of all three policies, see
       Appendix A hereto.


                                                  8
        Second, the Verizon court read the “provisions of this policy” language as referring back

to “fair and equitable allocation.” Verizon, 2020 WL 8509725 at *5. For Travelers, it must be the

same. The Travelers Policy has two relevant provisions in the initial allocation clause: “best

efforts” and “fair and appropriate allocation.” D.I. 159, Ex. 2 § V(D)-(E). The disagreement

clause kicks in only when the best efforts in the initial clause have failed. If the “provisions of this

policy” phrase required more best efforts after those efforts have failed, it would create nothing

but a vicious cycle that would render the disagreement clause meaningless. The Court must

“interpret an insurance policy in a manner that does not render any provisions ‘illusory or

meaningless.’” Murdock, 2020 Del. Super. LEXIS at *14 (quoting O’Brien v. Progressive

Northern Ins., 785 A.2d 281, 287 (Del. 2001)). The only provision of the policy left after (failed)

best efforts is the “fair and appropriate allocation.” Thus, the Court interprets the “provisions of

this policy” language in the Travelers disagreement clause to refer back to “fair and appropriate

allocation.”

        Finally, the Travelers Policy requires a “fair and appropriate” allocation whereas the

Verizon policy requires a “fair and equitable” allocation. D.I. 159, Ex. 2 § V(D); Verizon, 2020

WL 8509725 at *2. But these two terms are essentially equivalent, because both policies state that

a “fair and appropriate/equitable” allocation must “take into account the relative legal and financial

exposures of, and relative benefits obtained” by the insured and uninsured matters. Id. The Court

agrees with Verizon that this allocation rule, which the parties refer to as the “relative-exposure”

rule, will be “difficult at best” to employ, but it nevertheless “sufficiently provides a governing

allocation method,” such that the Larger Settlement Rule does not apply. Verizon, 2020 WL

8509725 at *5.




                                                   9
                       c.      The Burden on Allocation

       The parties dispute who has the burden of proving the amounts to be allocated. Under

Delaware law, the insured bears the burden of proving that a claim falls within the scope of

coverage, and if satisfied, the insurer bears the burden of proving that a policy exclusion applies.

RSUI Indem., 2021 WL 803867, at *13; Legion Partners Asset Mgmt., LLC v. Underwriters at

Lloyds London, C.A. No. N19C-08-305 AML CCLD, 2020 WL 5757341, at *7 (Del. Super. Ct.

Sept. 25, 2020). But “coverage questions,” including whether a claim falls within a policy

exclusion, “are distinct from allocation questions.” UnitedHealth Grp. Inc. v. Columbia Cas. Co.,

941 F. Supp.2d 1029, 1037 (D. Minn. 2013). And Delaware has not definitively stated who has

the burden by default on allocation.

       Looking to other jurisdictions, “courts generally place the burden on the insured to allocate

settlement between covered and non-covered claims unless the conduct of the parties justifies

placing the burden on the insurer.” Clackamas County v. Midwest Employers Cas. Co., No. 07–

CV–780–PK, 2009 WL 4916364, at *10 (D. Or. Dec. 14, 2009) (collecting cases). For example,

a court may shift the burden on allocation to the insurer when “the insurer was obligated to seek

an allocated verdict or advise the insured of the need for one, but failed to fulfill that obligation.”

Premier Parks, Inc. v. TIG Ins. Co., C.A. No. 02C-04-126-PLA, 2006 WL 2709235, at *10 (Del.

Super. Ct. Sept. 21, 2006).

       The only Delaware case presented by the parties or found by the Court that touched upon

the burden on allocation was Premier Parks. In that case, the court found that circumstances

warranted application of a burden shifting exception borrowed from Oklahoma law. Premier

Parks, 2006 WL 2709235, at *10-11 (adopting the rule and rationale in Gay & Taylor v. St. Paul

Fire & Marine Ins. Co., 550 F. Supp. 710 (W.D. Okla. 1981). Because the Delaware court applied




                                                  10
an exception that shifted the burden to the insurer, it implied but never directly stated that the

default general rule should place the burden of allocation on the insured. Accordingly, the default

rule under Delaware law remains uncertain because it was never directly and definitively decided.

        In determining which default rule should apply here, the Court finds that the better reasoned

cases support the conclusion that the initial burden for proving allocation should be on the insured.

As one court explained:

         The party seeking coverage must show the existence and extent of a loss covered
         by the policy. Further, the insured has better access to information relevant to
         allocation than does its insurer, particularly, as here, where the insured chose
         counsel for itself and its officers and controlled the defense.

Raychem Corp. v. Federal Ins. Co., 853 F. Supp. 1170, 1176 (N.D. Cal. 1994); see also

UnitedHealth Grp., 941 F. Supp. 2d at 1036-37 (placing the burden on the insured where insurers

“did not play a meaningful role” in settlement negotiations, insured was “in a better position to

know how the settling parties valued the claims” and “knew that allocation would almost certainly

become a crucial issue in coverage litigation”); Executive Risk Indem., Inc. v. Cigna Corp.,

74 A.3d 179, 183 (Pa. Super. 2013) (placing burden on insured because insured “drafted the

settlement agreement, chose counsel to participate in the settlement negotiations, controlled the

underlying litigation and defense and had better access to the relevant information and intentions

of the parties in the deliberative settlement process”); John Hancock Healthplan of Pa., Inc. v.

Lexington Ins. Co., CIV. A. No. 88–2308, 1990 WL 21137, at *3 (E.D. Pa. Mar. 6, 1990) (placing

the burden on the insured because this “comports with the general notion that the plaintiff has the

burden of proving its case,” and “the plaintiff is the party to this matter that settled the case and is

in a better position to prove what part of the settlement amount represents the settlement of claims

against the officers and directors”).




                                                  11
       The Court is unpersuaded by the cases Calamos cites to show that the initial burden for

allocation should be on the insurer. First, Calamos relies on a passage in Murdock which was a

recap of a party’s contention and, therefore not a statement of Delaware law. (See D.I. 164 at 16

(quoting the following sentence in Murdock, 2020 Del. Super. LEXIS 156 at *23 without the struck

portion: “Defendants claim that under the Larger Settlement Rule the entire amounts of the

Settlement . . . are recoverable unless the Insurers can establish that some uncovered liability

increased the amount of these settlements”)). Ultimately, the Murdock court was silent as to who

had the burden of proving allocation and specifically stated that the issue of burdens would be

discussed at an upcoming conference. Murdock, 2020 Del. Super. LEXIS 156 at *23. Thus,

Murdock does not stand for the proposition that the insurer has the burden on allocation.

       Second, Calamos relies on PepsiCo, a non-Delaware case with a legal rationale several

courts have deemed “questionable at best.” UnitedHealth Grp., 941 F. Supp. 2d at 1039. PepsiCo

did not offer any analysis for why it was placing the burden on the insurer, but simply cited to H.S.

Equities. See PepsiCo, Inc. v. Cont’l Cas. Co., 640 F. Supp. 656, 662 (S.D.N.Y.1986) (citing H.S.

Equities, Inc. v. Hartford Accident & Indem. Co., 661 F.2d 264, 269 (2d Cir. 1981). For its part,

H.S. Equities did not involve a dispute over who bears the burden of proof on allocation.

       Instead, the issue presented in H.S. Equities was whether the claims against an individual

employee named Drecker fell within the scope of coverage. 661 F.2d at 266-67. The indemnity

bond covered any loss “through any dishonest, fraudulent or criminal act of any of the Employees.”

Id. at 266. HS Equities settled claims against itself and Drecker for one lump sum, and then

demanded reimbursement from Hartford. Id. at 267. Hartford denied coverage on the ground that

there was no evidence of Drecker’s dishonesty. Id. The Second Circuit held that when an

indemnitor, such as Hartford, “has been accorded a reasonable opportunity to defend a third-party




                                                 12
action against the indemnitee and declines, the good-faith settlement of the third-party claim by

the indemnitee is presumptive evidence of the facts alleged in the third-party complaint.” Id. at

268. In other words, the settlement was presumptive evidence that Drecker had acted dishonestly

as alleged in the settled claims. The trial court erred in holding that the settlement was conclusive

rather than presumptive evidence of Drecker’s dishonesty. Id. at 269. Accordingly, H.S. Equities

addressed how a settlement can be used as evidence that a loss falls within the scope of coverage,

not how to allocate between covered and uncovered claims. Because PepsiCo’s legal rational is

not on firm footing, this Court, like other courts, does not find it persuasive. See UnitedHealth

Grp., 941 F. Supp. 2d at 1039; John Hancock, 1990 WL 21137, at *2.

         B.     Coverage Based on Mr. Koudounis’ Exposure

         Travelers does not dispute that Mr. Koudounis was sued in his capacity as an officer and

director of an insured entity, and therefore, any part of the settlement attributed to his legal

exposure is a covered loss. (D.I. 205 at 6). Instead, Travelers contends that the portion of the

settlement attributed to Mr. Koudounis alone, if that is the only covered loss, does not reach the

$21 million attachment point and, therefore, coverage under the Travelers Policy never kicks in.

(Id.).

         As an initial matter, Travelers did not make this argument in its summary judgment briefs

or move on summary judgment for a declaration that Mr. Koudounis’ coverage is insufficient to

reach the attachment point. (D.I. 155; D.I. 156). Even if it had, this argument cannot be resolved

at this time because the Court has not yet determined if Mr. Koudounis is the only covered loss.

Later proceedings around allocation may show that there is some covered loss that can be attributed

to Mr. Calamos. Accordingly, the Court declines to decide this issue at this time.




                                                 13
        C.      Reasonably Related Defense Costs

        In its motion to amend, Calamos argues that one outstanding issue briefed on summary

judgment but not resolved by the Court’s earlier ruling was whether Calamos was entitled to all

defense costs “reasonably related” to the Stockholder Action. (See D.I. 204 at 8; D.I. 164 at 19).

According to Calamos, under the “reasonably related” rule, “an insurer must cover all costs that

are ‘reasonably related’ to the defense of covered claims, even if the defense costs at issue also

benefited ‘uncovered’ claims.” (D.I. 164 at 19). Travelers responds that Delaware has not adopted

the reasonably related rule. (D.I. 177 at 18-19).

        The problem for Calamos is that the reasonably related rule requires a covered claim and

Calamos has not identified one. In its briefs on summary judgment, Calamos asserted that the

Stockholder Action was a covered claim. But that assertion was rejected in the Court’s earlier

opinion. (D.I. 201). In its motion to amend, Calamos did not explain how the “reasonably related”

rule is still a live issue after the Court’s earlier ruling. (D.I. 204; D.I. 207). Accordingly, the Court

denies Calamos’ motion for summary judgment on the reasonably related defense costs. (D.I. 163

¶ 4).

III.    CONCLUSION

        In summary, the Court previously denied the portion of Calamos’ summary judgment

motion seeking a declaration that the underlying common law breach of fiduciary claim was not a

“Securities Claim” within the meaning of the Policy. (D.I. 163 ¶ 2; D.I. 201). Here, the Court

denies the portion of Calamos’ summary judgment motion seeking a declaration that allocation

will be determined pursuant to the Larger Settlement Rule and that Travelers, as the insurer, has

the burden to prove allocation. (D.I. 163 ¶ 3). The Court also denies the portion of Calamos’

summary judgment motion seeking a declaration that Travelers must cover any defense costs




                                                   14
reasonably related to the Stockholder Action. (D.I. 163 ¶ 4). Together, this means that the Court’s

prior order denying Calamos’ motion for summary (D.I. 202 ¶ 3) remains unchanged.

       The Court previously granted the potion of Travelers’ summary judgment motion seeking

a declaration that coverage was not available to the entity defendants because the underlying

actions were not “securities claims” within the meaning of the policy. (D.I. 155 ¶ 2; D.I. 201).

       Here, the Court denies in part and grants in part the portion of Travelers’ summary

judgment motion seeking a declaration that coverage is not available to Mr. Calamos under the

dual-capacity exclusion or in his capacity as a controlling stockholder. (D.I. 155 ¶ 3). The motion

is denied in part because the dual-capacity exclusion does not bar coverage. The motion is granted

in part because, by the plain terms of the Policy, coverage is not available to Mr. Calamos in his

capacity as a controlling stockholder. What effect, if any, the lack of coverage for Mr. Calamos

in his capacity as a controlling stockholder has on allocation has not yet been determined and

cannot be determined at this stage of the proceedings.

       Although Travelers argued that Mr. Koudounis’ coverage is insufficient to reach the

Policy’s attachment point, it did not move for summary judgment on this issue. Accordingly, the

Court will not issue a ruling related to Mr. Koudounis’ coverage.

       Finally, on the motion to amend, Travelers did not renew its argument raised on summary

judgment that the claimed loss constituted uninsurable restitution or disgorgement and thus is not

a covered loss for any Insured. (See D.I. 155 ¶ 1; D.I. 156 at 4; D.I. 205). Because this was the

only argument from summary judgment that Travelers did not renew on the motion to amend, the

Court considered it abandoned. Accordingly, the Court will deny the portion of Travelers

summary judgment motion seeking a declaration that the loss is uninsurable restitution or

disgorgement. (D.I. 155 ¶ 1).




                                                15
       Together these various rulings on Travelers’ motion mean that the Court’s prior order

granting Travelers’ motion for summary judgment (D.I. 202 ¶ 1) must be amended so that the

motion is now denied in part and granted in part. For this reason, the Court must also vacate the

portion of its prior order entering judgment in favor of Travelers and against Calamos, and

directing the Clerk of the Court to close the case. (Id. ¶¶ 2, 6). An appropriate order reflecting

these changes will be entered.

       Finally, the Court declines to grant Calamos’ footnote request in its motion to amend to

revive the parties’ motions to exclude (D.I. 83; D.I. 84) which were denied in the Court’s prior

order as moot (D.I. 202 ¶¶ 4-5). (See D.I. 204 at 8 n.4). If any issues from those motions remain

in dispute after the Court’s previous decision on summary judgment and this decision on the

motion to amend, the parties may file new motions in accordance with a schedule governing the

remainder of this case.




                                               16
                                           APPENDIX A

          For the ease of comparison, the allocation provisions below have been reformatted.

             Travelers 4                      Murdock 5                         Verizon 6

    Section V(D)                    If in any Claim, the Insureds    In connection with any Claim,
                                    who are afforded coverage        …, with respect to: (i) Defense
    If both Loss covered by this    for such Claim incur Loss        Costs jointly incurred by, (ii)
    Policy and Loss not covered     jointly with others … who are    any joint settlement entered
    by this Policy are incurred, … not afforded coverage for         into by, or (iii) any Judgment
                                    such Claim, or incur an          of joint and several liability
    the Insured and the Insurer     amount consisting of both        against any Organization and
    will use their best efforts to Loss covered by this Policy       any insured Person,
    determine a fair and            and loss not covered by this
    appropriate allocation of       Policy because such Claim        there shall be a fair and
    Loss between that portion of    includes both covered and        equitable    allocation   as
    Loss that is covered under      uncovered matters,               between       any       such
    this Policy and that portion of                                  Organization and any such
    Loss that is not covered under then the Insureds and the         Insured Person,
    this Policy.                    Insurer agree to use their
                                    best efforts to determine a      taking into account the
    Additionally, the lnsured and fair and proper allocation         relative legal and financial
    the Insurer agree that in       of covered Loss.                 exposures and the relative
    determining a fair and                                           benefits obtained by any
    appropriate allocation of       The Insurer's obligation shall   such Insured Person and any
    Loss, the parties will take     relate only to those sums        such Organization,
    into account the relative       allocated to matters and
    legal and financial             Insureds which are afforded      without any presumption that
    exposures of, and relative      coverage.                        the coverage afforded to the
    benefits obtained in                                             Insured Person shall in any
    connection with the defense     In making such                   way reduce the allocation to
    and/or settlement of the        determination, the parties       the Organization which shall
    Claim by; the Insured and       shall take into account the      not be Insured for such
    others.                         relative legal and financial     allocation.
                                    exposures of the Insureds in
                                    connection with the defense
                                    and/or settlement of the
                                    Claim.


4
          D.I. 158, Ex. 2 § V(D) – (E).
5
          Murdock, 2020 Del. Super. LEXIS 156 at *6.
6
          Verizon, 2020 WL 8509725 at *2.


                                                      1
          Travelers 4             Murdock 5              Verizon 6

Section V(E)                                  In the event that a
                                              determination as to the
In the event that an                          amount of Defense Costs to
agreement cannot be                           be advanced under the policy
reached between the Insurer                   cannot be agreed to,
and the Insured as to an
allocation of Loss, as                        then the Insurer shall
described in (D) above,                       advance Defense Costs
                                              excess of any applicable
then the insurer shall                        retention amount which the
advance that portion of Loss                  insurer states to be fair and
which the Insured and the                     equitable
Insurer agree is not in dispute
                                              until a different amount
until a final amount is                       shall be agreed upon or
agreed upon or determined                     determined pursuant to the
pursuant to the provisions                    provisions of this policy and
of this Policy and applicable                 applicable law.
law.




                                     2
